Opinion by
Oliver, P. J.
In accordance with stipulation of counsel and following Wing Duck v. United States (6 Cust. Ct. 133, C. D. 446) the Chinese merchandise in question was held not to be distilled spirits and therefore not subject to said internal revenue tax; apricot kernels were held dutiable at 3 cents per pound under paragraph 762, following Abstract 34104; and crude drugs were held entitled to free entry under paragraph 1669 on the authority of Abstract 44821. The protest was therefore sustained to that extent.